Citation Nr: 0734162	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for avulsion of the 
right little toe. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for an avulsion of the right big toe with 
dystrophy and osteoarthritis. 


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from February 2002 December 2002, December 2003, and December 
2004 rating decisions.


FINDINGS OF FACT

1.  The medical evidence shows that despite his PTSD, the 
veteran functions relatively well, he does not have panic 
attacks, he participates in activities with his friends and 
he is able to show affection to family members. 

2.  The evidence does not show a noticeable scar on the 
veteran's right little toe. 

3.  The evidence shows that the veteran's unemployability is 
the result of his nonservice connected cardiac condition and 
not the result of his service connected disabilities. 

4.  The veteran's claim of entitlement to service connection 
for an avulsion of the right big toe with dystrophy and 
osteoarthritis was last denied by an August 2001 rating 
decision; the evidence submitted since then is not new and 
material in that it fails to address the reason the veteran's 
claim was previously denied. 





CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2007).

2.  Criteria for a compensable rating for the right little 
toe have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7801, 7802, 7803, 
7804, 7805 (as in effect prior to and since August 30, 2002).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2007).

4.  The August 2001 rating decision denying service 
connection for an avulsion of the right big toe with 
dystrophy and osteoarthritis is final; new and material 
evidence has not been submitted, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Post Traumatic Stress Disorder

The veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, DC 9411.  A 30 
percent rating is assigned for PTSD when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care,  and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is assigned for PTSD when a veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic  
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired  
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.   

In his application, the veteran indicated that he had 
difficultly sleeping on account of nightmares about his 
Vietnam experiences.  He indicated that he had problems at 
work and was fired in 1995, before being brought back by the 
union. 

In a VA PTSD admission form dated in January 2001, the 
veteran described himself as a Baptist churchman and 
indicated that he had been employed in the mail room at the 
post office for 17 years.  The veteran also indicated that he 
had worked as a security guard and in automobile repair.  The 
veteran stated that he spent his free time alone in the park 
or at home.  

VA treatment records indicate that the veteran reported 
drinking occasionally in 2000.  It was also noted that the 
veteran lived with his son.  In November 2001, the veteran 
described his mood as "alright," his thoughts were fairly 
well organized, and the veteran was noted to be goal-oriented 
without evidence of delusions.  The veteran also denied any 
hallucinations or suicidal or homicidal ideations.  A 
treatment record from October 2003 noted that the veteran was 
not sleeping well because of Vietnam related nightmares, 
however, the veteran was also diagnosed with sleep apnea and 
used a CPAP 3 to 4 hours per night.

The veteran underwent a VA examination in August 2005 at 
which he was described as having mild difficulty socially and 
occupationally.  The veteran reported that he was able to be 
affectionate with family members and participated in some 
activities with friends, although he did not describe an 
active socialization beyond certain minimal activities which 
he enjoys.  The veteran did state that he performs his 
activities of daily living, comes to treatment, and works 
around the house.  The veteran indicated he was not bored, 
and stated that he went to church weekly.  Also, the veteran 
reported he did not have panic attacks, but he did have 
anxiety.  His judgment was not impaired, and he had the 
ability to think abstractly.  The examiner diagnosed the 
veteran with PTSD of moderate severity.

It was noted that the veteran worked for the post office for 
18 years, before retiring for medical reasons in 2002 (the 
veteran cited chest pain, high blood pressure, and a lung 
problem in his application for Social Security Administration 
(SSA) disability as the reasons he could no longer work). 

The veteran's treatment records fail to show impaired 
judgment or panic attacks and the VA examiner found that the 
veteran had the ability to think abstractly and to establish 
and maintain effective social relationships.  The veteran 
also went to church weekly.  Additionally, the veteran's VA 
examination in 2005 found that the veteran was free of any 
suicidal ideations; and the veteran reported only mild 
difficulty socially and occupationally.  Therefore, the 
veteran's symptoms are not indicative of a rating of 50 
percent.  

The evidence fails to demonstrate that the veteran's PTSD 
symptomatology meets the criteria for a rating in excess of 
30 percent for PTSD, and his claim is therefore denied. 

Scars

The veteran was hit in the foot with shrapnel while under 
mortar attack in service.  He currently receives a 
noncompensable rating for avulsion of the dorsum of his right 
little toe, under 38 C.F.R. § 4.118, DC 7805, which rates 
scars based on the limitation of function of the affected 
part.  

Alternatively, 10 percent ratings are assigned for scars, not 
affecting the head, face, or neck, that 1) are deep and cover 
an area exceeding 6 square inches (39 sq. cm.) (a deep scar 
is one associated with underlying soft tissue damage); 2) 
cause limited motion and cover an area exceeding 6 square 
inches; 3) are superficial, do not cause limited motion, and 
cover an area of 144 square inches or greater (a superficial 
scar is one not associated with underlying soft tissue 
damage); 4) are superficial and unstable (an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar); or 5) are superficial and painful on 
examination.

With regard to the veteran's little toe, service medical 
records show an avulsion of the dorsum of the veteran's right 
little toe in April 1968.  The veteran indicated that he had 
foot trouble on his medical history survey, conducted at time 
of separation; however, he was assigned an "L1" on his 
PULHES profile demonstrating that the highest level of 
functioning for the veteran's lower extremities.  As such, 
the evidence fails to show that the scar of the veteran's 
right foot was causing any functional impairment when he was 
discharged from service. 
	
At a VA examination in July 1969, no scar could be identified 
on the right foot.  The veteran has undergone several 
subsequent VA foot examinations, but there has been no 
discussion of a scar on his right little toe.

While recent VA treatment records show multiple complaints of 
pain in the right foot, this pain has been attributed to the 
veteran's right ankle and right big toe.  No recent 
complaints exist for the veteran's right little toe.  

As such, the medical evidence fails to show that the 
veteran's scar covers 6 square inches, is unstable, or is 
painful.  Therefore, the criteria for a 10 percent rating 
have not been met.

As the criteria for a compensable rating have not been met 
with regard to the veteran's scar on the right little toe, 
the veteran's claim is denied.

The veteran has also asserted that in addition to his little 
toe being struck, his big toe was also hit by shrapnel.  This 
claim is discussed in the section below.

II. New and Material Evidence

The veteran's claim for service connection for avulsion of 
the big toe on the right foot with dystrophy and 
osteoarthritis was initially denied by a March 1990 rating 
decision.  The veteran failed to perfect his appeal and the 
rating decision became final.  The veteran has attempted to 
reopen his claim on several occasions and he was most 
recently denied by an August 2001 rating decision.  
Nevertheless, a claim can be reopened with new and material 
evidence.  VA law provides that previously denied claims may 
be reopened by the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 
20.302, 20.1103.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

In regard to this matter, at the time of his most recent 
denial in August 2001, the evidence of record included 
service medical records showing no complaints of, or 
treatment for, an avulsion of the right big toe during his 
time in service; as well as VA treatment records from the 
1970s onward that failed to show an avulsion of the right big 
toe until March 1990 over 21 years after service.  Also of 
record were reports from VA examinations in 1975, 1978, 1988, 
and 1989.  In September 1975, the veteran's avulsion of the 
small right toe was found to be completely healed, without 
any obvious scarring or contracture, and no local pathology 
was found in the region of the small toe of the right foot.  
There was no mention of an avulsion of the big toe.  In 1978 
the veteran's avulsion of the small right toe was again found 
to be completely healed with no deformity, and the veteran's 
musculoskeletal system was otherwise found to be completely 
within normal limits.  In May 1988 the veteran stated that he 
had some removal of skin over the right great toe while in 
the military, but the doctor, noting that the veteran was a 
poor historian, failed to detect any avulsion of the skin on 
the right great toe.  In 1989 the veteran reported sustaining 
a mortar shell wound to his right foot which caused marked 
avulsion of the skin of the right big toe; stated that he had 
surgery on it in the service; and noted that he was having 
pain in his right big toe at that time.  The examiner 
indicated that the veteran had evidence of dystrophy in his 
right big toenail, but failed to address the veteran's 
statements regarding the purported onset in service.

Since August 2001, new evidence has been submitted that 
includes a VA treatment records, showing pain in his right 
leg and foot; and a VA examination report from November 2003 
in which the veteran again reported that he had injured his 
right great toe in a mortar attack.  The veteran was noted to 
have a "small healed scar in the first interspace alignment 
of the great toe intact," and the examiner indicated that 
there were some changes in the interphalangeal joint of the 
right hallux, which might be consistent with old trauma.  At 
a May 2004 treatment session, it was noted that the veteran 
had mild swelling and tenderness to palpation along the 
medial aspect of the right foot, extending to the hallux.  
The doctor opined that given the veteran's historical 
exposure, gunshot wound, and current foot pain, it was a 
reasonable possibility that the veteran's pain was due to his 
service connected disability.  However, the doctor indicated 
that his records were limited, and he indicated that the 
veteran was a difficult historian.  The veteran also 
underwent a VA examination in 2005 at which it was determined 
that the veteran had arthritis in the first 
metatarsophalangeal joint and hallux interphalangeal joint 
bilaterally which was greater on the right than on the left.

The veteran was informed in a letter in October 2005 that his 
claim was previously denied because there was no record of an 
injury to his right big toe contemporaneous with his time in 
service; and he was told that in order to reopen his claim he 
would have to present evidence addressing this issue.  While 
the veteran has submitted new evidence in the form of 
treatment records and examination reports that had not been 
previously submitted, the evidence is not material in that 
the evidence did not address the reason that the veteran's 
claim was denied.  The veteran has not submitted any 
additional medical records from around the time he was in 
service, nor has he submitted any statements from friends, 
family, or fellow soldiers who knew him when he claims to 
have injured his foot in service.  Additionally, while the 
veteran has again submitted statements that he injured his 
right big toe during service, these statements are not new in 
that they duplicate statements he made prior to his previous 
denial.

As such, because new and material evidence has not been 
submitted, the veteran's claim is not reopened.

III. Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.

The veteran has the following service-connected disabilities: 
bilateral hearing loss (rated as 40 percent disabling), PTSD 
(rated as 30 percent disabling), tinnitus (rated as 10 
percent disabling), and avulsion of dorsum of right little 
toe (rated as 0 percent disabling).  His combined rating is 
60 percent.  The veteran fails to meet the schedular 
requirements for TDIU as the combined rating of his service 
connected disabilities fail to combine to 70 percent, and no 
single disability is rated as 60 percent disabling.  

Nevertheless, for those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may also be assigned when 
a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).

At a VA examination in August 2005, it was noted that the 
veteran had owned his own tire company, but had not made 
enough money and went to work for the post office where he 
spent 18 years working before retiring in 2002.  The veteran 
reported that he could not work, because of his heart, 
trouble breathing, and difficulties with his legs.

On his application for SSA disability, the veteran indicated 
that he stopped working because of problems with chest pains, 
lung problems, and high blood pressure.  

In an August 2002 letter, a VA doctor indicated that the 
veteran was hospitalized and unable to work due to a cardiac 
condition.  He also opined that the veteran's heart condition 
would remain stable or continue to deteriorate and there was 
no reasonable medical expectation for significant 
improvement.  The doctor indicated that because of his 
cardiac disease, the veteran was restricted from performing 
any activity more than his activities of daily living. 

However, the veteran is not service connected for any 
cardiovascular conditions.  Thus, while the veteran is unable 
to work, no medical evidence has been submitted demonstrating 
that his unemployability is the result of his service-
connected disabilities; rather, his unemployability is 
attributed to his nonservice-connected cardiac condition.  As 
such, a TDIU is denied.

IV. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in January 2002, October 2002, May 2004, May 2005, and 
October 2005 which informed the veteran of all four elements 
with regard to each of the issues on appeal. 

The October 2005 letter specifically provided the veteran 
with sufficient notice of the definition of "new and 
material evidence" and informed him of what evidence was 
necessary to reopen his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The veteran was provided with several VA examinations (the 
reports of which have been associated with the claims file).  
VA treatment records have been obtained, as have service 
medical records.  Additionally, the veteran was offered the 
opportunity for a hearing before the Board, but he declined. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent for PTSD is denied

A compensable rating for avulsion of the right little toe is 
denied.

A TDIU is denied.

New and material evidence having not been submitted, the 
veteran's claim of entitlement to service connection for 
avulsion of the right big toe with dystrophy and 
osteoarthritis is not reopened.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


